Citation Nr: 1820279	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for degenerative changes of the left knee (left knee disability).  

4.  Entitlement to service connection for small suprapatellar effusion of the left knee (claimed as a left leg condition).  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from April 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico, which denied entitlement to service connection for a back disability, left knee disability, and a left leg condition.  The RO in San Juan, Puerto Rico, has taken jurisdiction over the appeal.  

With specific regard to the claim for a back disability, by way of history, this claim was reopened by a February 2013 rating decision.  Prior to reopening this claim, in February 1970, the RO denied entitlement to service connection for this claimed disability.  The Veteran did not appeal the February 1970 rating decision.  In May 2002, the Veteran filed a request to reopen his claim for service connection for a back disability.  In subsequent rating decisions dated June 2003, March 2005, and September 2010, the RO continued its previous denial of the Veteran's back disability claim, as no new and material evidence had been received in support of the claim.  In February 2011, the Veteran again filed a claim for entitlement to service connection for a back disability.  

Thus, the Board must address the issue of whether new and material evidence has been received for the claimed back disability.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Boards looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence of record at the time of the February 1970 rating decision consisted of service treatment records, statements of the Veteran, and VA treatment records; notably, the record reflects that the Veteran failed to report to a VA examination for his back disability at that time. 

In October 2015, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A conference report of the hearing has been associated with the Veteran's electronic claims file.  

The Board notes that prior to his current representation, the Veteran was represented by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) VA received a signed VA Form 21-22 in August 2016, changing representation from the PRPAVA to The American Legion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lumbar spine disorder, left knee disorder, and a left leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   An unappealed September 2010 rating decision denied the Veteran's petition to reopen a claim for service connection for a back condition; this claim had been previously denied in unappealed rating decisions dated in February 1970, June 2003 and March 2005.

2.  The evidence received since the last final September 2010 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.  


CONCLUSIONS OF LAW

1.  The September 2010 rating decision denying the petition to reopen a claim for a back condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has been received; the claim for service connection for a back condition is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. 
§ 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens the previously denied claim for entitlement to service connection for a back condition and remands all service connection claims for additional development, discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. 
§ 20.1103.  

As previously stated, a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Courts of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.  
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his claim for entitlement to service connection for a back condition.  In a September 2010 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a back condition as new and material evidence had not been received.  The RO noted that new and material evidence showing that the back condition began during service or that it was caused by another service connected disability.  The Veteran did not appeal this decision or submit additional evidence within one year.  Thus, the September 2010 decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Since the Veteran's last prior final denial in September 2010, the Veteran submitted additional private medical records, including an X-ray consultation report dated April 2014.  In addition, VA conducted a spine examination in January 2013 and provided an etiology opinion.  

The Board finds that this evidence is new, as it was not previously of record, and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Furthermore, this evidence is presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a back condition is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.  To that extent only, the appeal is granted.  



REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a lumbar spine disorder, left knee disorder, and left leg disorder, so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

With specific regard to the Veteran's lumbar spine disorder, he was most recently afforded a VA examination in January 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner opined that the Veteran's claimed back condition was less likely than not incurred in or caused by his active service.  As rationale, the VA examiner stated that the Veteran's claims folder showed that the Veteran had an event of lumbar pain in 1966; however, no further evidence is seen thereafter.  Furthermore, the event was acute and transient.  However, there was no rationale provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  On remand, an addendum opinion is necessary.

The Veteran also contends that he is entitled to service connection for a left knee disability and a left leg condition, as he believes that these disabilities had their onset in service.  

VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The record reflects that the Veteran has never been afforded a VA examination for either of the claimed conditions for left knee and left leg on appeal.  The Board notes that in an April 2014 private X-ray consultation report of the Veteran's left knee, the private physician noted decreased bone density.  There was no evidence of fracture.  The physician also noted narrow medial knee joint compartment, juxtaarticular patellar osteophyte, as well as patellar osteophyte at quadricep tendon insertion region.  Also noted were narrow lateral patellofemoral joint compartment, and no joint effusion.  A diagnosis of degenerative joint disease was provided.  No opinion was provided as to the cause of the Veteran's left knee and left leg condition, specifically regarding whether the diagnosed condition is related to the Veteran's active service.  On remand, such an opinion should be obtained.

The Veteran is advised that any findings reported during the new VA examinations will be critical to the evaluation of his claimed disabilities, and that VA's duty to assist is not a one-way street.  He also has an obligation to cooperate with VA in ensuring that duty is satisfied.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2017).

Additionally, in May 2016, the AOJ issued a supplemental statement of the case (SSOC), which readjudicated the claims on appeal.  However, the SSOC was sent to the Veteran at an old address in Puerto Rico, and not at his current address.  The SSOC was returned as undeliverable.  In an August 2016 statement, the Veteran provided an updated address in Florida.  There is no indication that the May 2016 SSOC was resent to the Veteran at his current address of record.  

Later in August 2016, after receiving notification from the Veteran of his new address in Florida, the AOJ issued another SSOC, which again readjudicated the claims on appeal.  While VA was notified of the Veteran's new address in Florida, the August 2016 SSOC was sent to the Veteran at his old address in Puerto Rico.  Naturally, the August 2016 SSOC was also returned as undeliverable.  There is no indication that it was resent to the Veteran at his current address of record.  

Therefore, based on the evidence of record, it appears that the Veteran has not received a copy of either the May 2016 or August 2016 SSOC.  Additionally, it is unclear from the record as to whether the Veteran's representative received a copy of either SSOC.  

Thus, these deficiencies must be corrected, as due process is vital to proper appellate consideration.  To ensure appropriate due process procedures have been followed in this case, the case is also remanded to provide the Veteran with a copy of the May 2016 SSOC, as well as the August 2016 SSOC at his current address.  See Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board).  

Finally, on remand, the AOJ should make appropriate efforts to ensure that all relevant outstanding private and VA treatment records are associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant prior and ongoing private and/or VA treatment records related to the Veteran's treatment of his claimed back, left knee, and left leg disabilities.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Resend the May 2016 and August 2016 supplemental statements of the case to the Veteran at his current address.  The AOJ should also send a copy of both to the Veteran's representative.  

3.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand to the January 2013 VA examiner for an addendum opinion.
If the examiner who drafted the January 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all current lumbar spine disorder associated with the Veteran.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified lumbar spine disorder manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the back, and all prior VA and private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of his left knee and left leg disabilities.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  Identify all current left knee and left leg disabilities associated with the Veteran.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified left knee and/or left leg disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the back, and all prior VA and private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

5.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


